                                                                                            FILED
                                                                                    2021 Jul-14 AM 11:58
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

LAQUINTON KEO SUMMERVILLE, )
                           )
     Plaintiff,            )
                           )
v.                         )                   Case No. 7:20-cv-00956-AMM-SGC
                           )
SGT. TONY TEMPLE, et al.,  )
                           )
     Defendants.           )

                           MEMORANDUM OPINION
      The magistrate judge entered a report on June 9, 2021, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

can be granted, pursuant to 28 U.S.C. § 1915A(b)(1). Doc. 20. Although the

magistrate judge advised the plaintiff of his right to file specific written objections

within fourteen days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS her recommendation. Therefore, in

accordance with 28 U.S.C. § 1915A(b)(1), this action is due to be dismissed

without prejudice for failing to state a claim upon which relief can be granted.

      A Final Judgment will be entered.
DONE and ORDERED this 14th day of July, 2021.



                         _________________________________
                         ANNA M. MANASCO
                         UNITED STATES DISTRICT JUDGE




                             2
